Citation Nr: 1105892	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-24 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased rating for headaches, residuals 
of a head injury, evaluated as 10 percent disabling prior to 
September 2, 2009, and as 30 percent disabling thereafter.

2.  Entitlement to an increased rating for arthritis of the left 
hip, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for arthritis of the right 
hip, evaluated as noncompensable prior to September 2, 2009, and 
as 10 percent disabling thereafter.

4.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1996 to September 
2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision, 
the RO confirmed and continued the 10 percent evaluation in 
effect for headaches, and separated a single rating for arthritis 
of multiple joints to ratings of 10 percent for arthritis of the 
left hip, a noncompensable rating for arthritis of the right hip, 
and a 10 percent rating for arthritis of the left knee, all 
effective June 15, 2006.  That decision also denied the Veteran's 
claim for service connection for hypertension.  The Veteran 
appealed the ratings assigned to his headaches and his hips as 
well as the denial of service connection for hypertension.  By 
rating decision dated in May 2010, the RO increased the 
evaluation in effect for headaches to 30 percent effective 
September 2, 2009, and increased the evaluation in effect for 
arthritis of the right hip to 10 percent effective September 2, 
2009.

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  Prior to September 2, 2009, the Veteran's service-connected 
headaches were manifested by complaints of severe headaches which 
occurred as often as 2 or 3 times per day to every couple of days 
or less frequently, which lasted from 10 to 45 minutes, but were 
not prostrating in nature. 

2.  From September 2, 2009, the Veteran's service-connected 
headaches are manifested by prostrating headaches that occur as 
often as 2 to 4 times weekly, which are 30 to 60 minutes in 
duration; however, the Veteran's headaches are not manifested by 
prolonged attacks productive of severe economic inadaptability.

3.  The Veteran's arthritis of the left hip has been 
characterized by pain and flexion of the left hip limited to 95 
degrees at worst, and abduction limited to30 degrees at worst.

4.  Prior to September 2, 2009, the Veteran's arthritis of the 
right hip was characterized by mild pain but was not manifested 
by any limitation of motion.

5.  From September 2, 2009, the Veteran's arthritis of the right 
hip has been characterized by pain and flexion of the right hip 
limited to 115 degrees at worst, and abduction limited to 35 
degrees at worst.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent prior 
to September 2, 2009, and 30 percent thereafter for headaches, 
residuals of a head injury, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2008); 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2010). 

2.  The criteria for an evaluation in excess of 10 percent for 
arthritis of the left hip have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5251, 5252, 5253 (2010).

3.  The criteria for a compensable evaluation for arthritis of 
the right hip prior to September 2, 2009, and in excess of 10 
percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5251, 5252, 5253 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a June 2006 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claims for 
an increased rating, as well as what information and evidence he 
must submit and what information and evidence will be obtained by 
VA.  In addition, the letter advised the Veteran of the necessity 
of providing medical or lay evidence demonstrating the nature and 
symptoms of his condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on his 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific").  The letter also provided examples of 
pertinent medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) relevant to establishing a 
disability rating.  The letter further advised the Veteran of how 
the VA assigns an effective date and the type of evidence which 
impacts such.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examinations, and VA treatment 
records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by reporting for VA examinations and submitting 
evidence and argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7; and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  However, where 
an increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  



I.	Entitlement to an increased rating for headaches, 
residuals of a head injury

The Veteran filed a claim for an increased rating for headaches 
in June 2006.  By rating action dated in February 2007, the RO 
confirmed and continued the 10 percent evaluation in effect for 
headaches under Diagnostic Codes 9304-8045.  In a May 2010 rating 
decision, the Veteran's headaches were evaluated analogously to 
migraine headaches under Diagnostic Codes 8045-8100, and assigned 
a 30 percent rating effective September 2, 2009.  

The Board notes that effective October 23, 2008, VA amended the 
Schedule for Rating Disabilities by revising the portion of the 
Schedule that addresses neurological conditions and convulsive 
disorders to provide updated criteria for evaluating residuals of 
traumatic brain injury (TBI).  The amendment applies to all 
applications for benefits received by VA on or after October 23, 
2008.  73 Fed. Reg. 54693 (Sept. 23, 2008) ("The amendment shall 
apply to all applications for benefits received by VA on or after 
October 23, 2008.  The old criteria will apply to applications 
received by VA before that date.").  Because the Veteran's claim 
was filed before October, 23, 2008, the claim will be evaluated 
under the rating criteria in effect prior to October 23, 2008.  

Under the version of Diagnostic Code 8045 in effective prior to 
October 23, 2008, purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, etc. 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated diagnostic 
code (e.g., 8045- 8911).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated with 
brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attacks averaging one episode in 2 months over the 
last several months warrant the assignment of a 10 percent 
evaluation.  A 30 percent evaluation is warranted for migraines 
with characteristic prostrating attacks occurring on an average 
of once a month over the last several months.  A 50 percent 
evaluation is warranted for migraines with very frequent and 
completely prostrating and prolonged attacks that produce severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2010). 

Post-service VA treatment records dating since August 2005 reveal 
that the Veteran has had ongoing complaints and treatment with 
regards to headaches.  In August 2005, the Veteran reported 
having headaches every day with nausea, and blurred vision for 2 
weeks.  He also reported sensitivity to light.  Later that month, 
he complained of headaches that started 6 months prior to that 
time.  They were usually localized to the left side of his head 
behind the left eye.  The pain with the headaches was severe, 
would last about 10 to 30 minutes, then would resolve.  The 
headaches were occurring 3 to 4 times a day until he started 
receiving Midrin.  The Midrin had reduced the frequency of the 
headaches to once a day.  He reported having headaches at least 7 
days a week.  He denied having any nausea or vomiting associated 
with the headaches.  There was no aura.  The assessment included 
headaches and the Veteran was to continue Midrin.  In September 
2005, the Veteran reported having headaches 1 to 2 times per day.  
A computed tomography scan of the head was reportedly normal.  
The Veteran had a neurology consultation for headaches in October 
2005.  The Veteran reported that approximately 5 years prior to 
that time he began having "regular headaches."  The Veteran 
reported that about 1 year prior to the consultation, he began 
having headaches which were always on the left side and started 
with a pounding boring pain at the left eye and spread into the 
periocular region.  His eye would begin to water and become red 
and his face would become tender to the touch.  The Veteran said 
that these headaches were very severe.  At that time, they 
occurred about every other day or even less frequently but 
sometimes once a day and they lasted about 30 to 45 minutes.  
They were not accompanied by nausea but were accompanied by 
photophobia.  The Veteran said Midrin was of some marginal help.  
He reported that the headaches do interfere with his functioning.  
The Veteran was working as a diesel mechanic but in the past had 
been a truck driver and he was preparing to go to school to 
become an X-ray technician.  After a physical examination, the 
diagnoses included cluster headaches.  The Veteran's treatment 
was to include medication and 100 percent oxygen that he could 
breathe if one of his cluster headaches starts.  

In November 2005, the Veteran was seen by neurology for his 
cluster headaches.    Since the Veteran was last seen he felt 
that the oxygen had been of tremendous help to him.  He had a 
large tank and was going to ask the supplier to give him a small 
tank that he could take to work.  He reported still having a 
headache about once a day but they were very mild and very short 
in duration.  If he used the oxygen just at the onset of a 
headache within a few minutes, then the headaches would 
completely disappear.  It was noted that the Veteran felt that 
his anti-hypertension medication may have been triggering his 
left sided headaches.  The Veteran was working daily and remained 
very active.  Later that month, the Veteran reported that he 
stopped taking his hypertension medications because he thought 
they were causing his headaches.  He thought that when he stopped 
taking the medicines that his headaches subsided.  However, in 
December 2005, the Veteran again complained of migraines and said 
that he still did not have a smaller oxygen tank to take out or 
to the workplace.  He did not tolerate an increase in his 
medication and the low dose was not helping with the headaches.  
The assessment included migraines.  In March 2006, the Veteran 
indicated that his migraines had not improved.  In April 2006, he 
reported during a primary care follow up that his headaches were 
less bothersome with the medications prescribed by neurology.  A 
May 2006 neurology clinic follow-up note indicates that 
medication helps with the Veteran's migraines.  The headaches 
were twice daily, but at that time occurred every 2 days.  It was 
noted that magnetic resonance imaging (MRI) of the brain in 
November 2005 was normal.  The Veteran had another neurology 
clinic follow-up in August 2006 for headaches.  The examiner 
noted that the Veteran has been using oxygen for about 1 year 
without significant benefit.  The Veteran was not using 2 of his 
prescribed medications due to side effects.  The assessment was 
of migraines and the examining physician said that his symptoms 
were less likely to be cluster headaches as there was no 
significant benefit to oxygen.

The Veteran was provided with a VA neurological disorders 
examination in November 2006.  He reported that he had about two 
or three headaches a day and they last about 15 to 20 minutes.  
They were located in the left temporal frontal area behind the 
eye.  They were described as a sharp, steady pain.  They were 
aggravated by change in temperature and there was no know 
reliever.  He reported that he had undergone a computed axial 
tomography (CAT) scan and MRI, which were negative.  He said that 
the headaches had not changed in intensity, duration, and 
frequency.  He reported that there was an aura and his left 
nostril would become congested and such were associated with his 
left eye getting red and watery.  The Veteran worked full-time as 
a mechanic.  He did not miss any work because of headaches and 
could drive a car if he had to when he had a headache.  
Neurologic examination yielded normal results.  The diagnosis was 
vascular headaches.

VA treatment records show that in June 2007, the Veteran reported 
that his headaches occurred every other day.  In November 2007, 
the Veteran indicated 
that he needed a higher strength of medication for headaches.  In 
April 2008, the Veteran stated that his headaches were well 
controlled.  The examiner's assessment was that the Veteran's 
migraine headaches were stable on medication.  In June 2008, the 
Veteran was noted to be using medication and oxygen with some 
benefit for migraines.  The Veteran stated in July 2008 that 
every other day he developed severe pain over the left side of 
his head and the left eye.  He said that the eye waters.  The 
Veteran was photophobic but did not have nausea or increased pain 
when he moved his head.  The Veteran reported that he gets the 
most help from 100 percent oxygen, but he cannot always take the 
oxygen with him.  Upon neurological examination, the diagnosis 
was that the Veteran probably had cluster headaches.  In December 
2008, it was noted that the Veteran achieved relief with oxygen 
and medication.  Upon examination, the examiner found that the 
left eye appeared injected.  The Veteran did report having a 
cluster headache that day.  The assessment included cluster 
headaches.

The Veteran was provided a VA cranial nerves examination in 
September 2009, during which the claims file was reviewed.  The 
examiner noted that the Veteran's problem was headaches from 
residuals of a head injury and that he had no cranial nerve 
pathology.  The Veteran denied having any lancinating or electric 
shock pain, involuntary facial twitching or spasm, or weakness or 
paralysis of facial muscles.  He also denied any difficulty 
chewing, speaking, or swallowing, and reported no history of 
throat pain.  The Veteran had no eye complaints and no neck or 
shoulder muscle pain.  He denied any nose or ear symptoms and had 
no hearing difficulty.  There were no gastrointestinal 
complaints.  Upon neurological examination, all results were 
reportedly normal.  With regards to the Veteran's migraine 
headaches, the Veteran reported that they had become 
progressively worse since onset.  His treatments at that time 
included oxygen treatments 3 to 4 times weekly during a headache 
and medications.  He indicated that the treatments were mildly 
effective.  He denied having had any hospitalization for 
headaches.  The Veteran endorsed headache symptoms of a dull and 
occasional shooting pain at the left frontal area, some times at 
the right temporal area.  He said that such headaches occurred 3 
to 4 times weekly during the previous 12 months and were 30 to 60 
minutes in duration each time.  There was no prevention medicine.  
With regards to headache severity, the Veteran reported that the 
attacks were prostrating, ordinary activity was not possible, and 
he had to stay in dark rooms during headache attacks.  The 
Veteran also endorsed having had nausea but no vomiting, and 
photophobia and phonophobia during headaches.  

Upon physical examination, motor and sensory examination results 
were normal.  All cranial nerves were intact and reflexes were 
normal.  Cerebellar examination was normal.  There was no 
evidence of chorea and no carotid bruits were present.  The 
examiner reviewed the report of a November 2005 MRI of the brain, 
which indicated normal MRI of the cranium.  The examiner 
indicated that the Veteran's usual occupation was as a mechanic 
for diesel engines for 41/2 years.  He reported 14 days lost from 
work for migraines during the prior 12 month period.  The 
examiner noted that there were significant effects on the 
Veteran's usual occupation as a result of increased absences.  
With regards to effects on usual daily activities, the Veteran's 
migraines had no effects on feeding, dressing, bathing, 
toileting, grooming, chores, shopping, traveling, and recreation.  
The Veteran was able to walk for 50 minutes and about 2 miles.  
However, the examiner stated that the Veteran had frequent 
migraine attacks and interrupted daily routines.  His migraine 
condition had moderately limited his daily activities.  The 
diagnosis was of migraine headache which was under treatment and 
the residual of a head injury.

The Veteran was also afforded a VA examination in April 2010.  He 
reported that his headaches had become progressively worse since 
their onset.  His treatments at that time included medication and 
oxygen.  His response to the current treatment was reportedly 
good and the Veteran denied having any side effects.  The 
examiner stated that the severity of the Veteran's initial injury 
was mild and the condition had stabilized.  There was no history 
of seizures, balance and coordination problems, autonomic 
dysfunction, numbness, paresthesias or other sensory changes, 
weakness or paralysis, mobility problems, malaise, bowel 
problems, bladder problems, erectile dysfunction, vision 
problems, speech or swallowing difficulty, decreased sense of 
taste or smell, endocrine dysfunction, or cranial nerve 
dysfunction.  

The Veteran reported that the headaches are throbbing, affecting 
the left retro orbital area and temple.  They lasted 30 to 60 
minutes.  They were aggravated by bright lights and noises.  They 
occurred 2 to 3 times per week and were rated by the Veteran at a 
level of 10/severe.  All of the headaches were prostrating.  The 
Veteran stopped driving or working when headaches occurred for 
the period of time in which he could get relief.  The Veteran was 
not able to continue as a truck driver since headaches were 
interfering with his driving.  He endorsed photophobia and 
phonophobia and occasional nausea.  The Veteran felt light headed 
with headaches.  His sleep was disturbed by several factors 
including headaches.  He stated that bright lights and loud 
noises aggravated the headaches.  

Upon physical examination, the detailed reflex, sensory, and 
motor examination findings were all normal.  There were no 
physical findings of autonomic nervous system impairment.  The 
examiner remarked that the Veteran's headaches, light headedness, 
and photophobia are secondary to the history of mild head injury.  
Other symptoms were indicated to be the result of post traumatic 
stress disorder (for which the Veteran is already service 
connected) or other conditions. 

The examiner reviewed the report of the November 2005 MRI of the 
brain which was normal.  The examiner noted the Veteran's 
occupation was as a diesel mechanic and he was employed fulltime.  
He had lost 4 weeks from work during the prior 12-month period 
for physician appointments, mental health issues, and headaches.  
The diagnosis was of mild traumatic brain injury (TBI) with post 
traumatic headaches.  There was no evidence of cognitive 
impairment secondary to the history of mild TBI.  The effects on 
the Veteran's usual occupation were reported to be significant.  
The resulting work problem was increased absenteeism.  The daily 
activities not affected were feeding, bathing, toileting, and 
grooming.  The daily activity affected was driving.  

Upon consideration of the evidence, the Board finds that the 10 
percent evaluation adequately addresses the symptomatology for 
his headaches best for the period prior to September 2, 2009.  In 
this regard, the evidence demonstrates that prior to September 2, 
2009, the Veteran experienced severe headaches from as often as 2 
or 3 times per day to every couple of days or less frequently, 
which lasted from 10 to 45 minutes.  The VA examiner in November 
2006 diagnosed him with vascular headaches and VA treatment 
providers have rendered diagnoses including headaches, cluster 
headaches and migraines.  However, while the Veteran required 
medication and oxygen to treat his headaches and he had reported 
that the headaches do interfere with his functioning, he was also 
working daily and remained active during that time period.  
During the November 2006 VA neurological disorders examination, 
the Veteran reported that he worked full-time as a mechanic, did 
not miss any work because of headaches, and could drive a car if 
he had to when he had a headache.  A November 2008 outpatient 
report noted he worked full time and was going to school.  The 
Board also notes the short duration of the Veteran's headaches, 
indicated during the period prior to September 2, 2009 as lasting 
from 10 to 45 minutes.  Thus, as described, the Veteran's 
headaches were not prostrating in nature prior to September 2, 
2009, and an evaluation in excess of the currently assigned 10 
percent rating is not warranted for that time period.  Moreover, 
there were no objective neurological findings from the head 
injury to warrant consideration under diagnostic codes other than 
8045 or 8100.

Further, the Board finds that the Veteran is not entitled to a 
rating in excess of 30 percent from September 2, 2009.  In this 
regard, the evidence demonstrates that from September 2, 2009, 
the Veteran experienced severe headaches, which he reported had 
become progressively worse since onset, as often as 2 to 4 times 
weekly, which were 30 to 60 minutes in duration.  The VA examiner 
in September 2009 diagnosed him with migraine headache which was 
the residual of a head injury, and the April 2010 VA examiner 
diagnosed him with mild TBI with post traumatic headaches.  
During the September 2009 VA cranial nerves examination, the 
Veteran reported that the attacks were prostrating, ordinary 
activity was not possible, and he had to stay in the dark rooms 
during headache attacks.  The Veteran reported 14 days lost from 
his job as a mechanic for diesel engines for migraines during the 
prior 12 month period.  The examiner stated that the Veteran had 
frequent migraine attacks and interrupted daily routines.  
However, the examiner also found that his migraine condition had 
only moderately limited his daily activities.  In April 2010, the 
Veteran reported that all of the headaches were prostrating.  The 
Veteran stopped driving or working when headaches occur for the 
period of time in which he can get relief.  The Veteran reported 
that he had not been able to continue as a truck driver since 
headaches were interfering with his driving.  He had lost 4 weeks 
from working full-time as a diesel mechanic during the prior 12-
month period for physician appointments, mental health issues, 
and headaches.  The Board observes the short duration of the 
Veteran's headaches, which from September 2, 2009, are shown as 
lasting from 30 to 60 minutes.  He is employed full time.  Thus, 
while the Veteran's headaches were described as prostrating from 
September 2, 2009, such were not prolonged attacks that produce 
severe economic inadaptability, and an evaluation in excess of 
the currently assigned 30 percent rating is not warranted for 
that time period.  Moreover, there were no objective neurological 
findings from the head injury to warrant consideration under 
diagnostic codes other than 8045 or 8100.

In summary, prior to September 2, 2009, the preponderance of the 
evidence reflects that his headaches were not prostrating in 
nature.  From September 2, 2009, while prostrating headaches were 
noted, the preponderance of the evidence reflects that such 
headaches were not prolonged attacks productive of severe 
economic inadaptability.  Accordingly, the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent prior to September 2, 2009 and in excess of 30 percent 
thereafter for headaches, residuals of a head injury.



II.	Entitlement to an increased rating for arthritis of 
the hips

The Veteran asserts that higher ratings are warranted for 
arthritis of the left and right hips.  By rating action dated in 
November 2004, the RO granted service connection and a single 10 
percent rating for arthritis of the left hip, and degenerative 
changes of the right hip and left knee under Diagnostic Code 
5003.  The Veteran filed his claim for an increased rating in 
June 2006.  In a February 2007 rating decision, the RO rated the 
joints separately.  Arthritis of the left hip was assigned an 
evaluation of 10 percent under Diagnostic Codes 5003-5251; 
arthritis of the left knee was assigned an evaluation of 10 
percent under Diagnostic Codes 5003-5260; and arthritis of the 
right hip was assigned a noncompensable evaluation under 
Diagnostic Codes 5003-5252, all effective June 15, 2006, the date 
the Veteran filed his claim for an increased rating.  By rating 
decision dated in May 2010, the RO increased the evaluation in 
effect for arthritis of the right hip to 10 percent effective 
September 2, 2009.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Arthritis due to trauma, substantiated by X-ray findings, will be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 20 
percent evaluation will be assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbation.  A 10 
percent evaluation will be assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Initially, the Board notes that normal flexion of the hip ranges 
from 125 degrees to zero degrees, and normal abduction of this 
joint ranges from zero degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.

Limitation of extension of the thigh to 5 degrees warrants a 10 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5251.  Also, 
the following ratings are assignable based upon the varying 
degrees of limitation of flexion of the hip: 10 percent for 
limitation of flexion to 45 degrees, 20 percent for limitation of 
flexion to 30 degrees, 30 percent for limitation of flexion to 20 
degrees, and 40 percent for limitation of flexion to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.

In addition, the following ratings may be assigned based upon 
limitation of abduction, adduction, and rotation: 10 percent for 
limitation of rotation of the affected leg (with an inability to 
"toe-out" more than 15 degrees) or limitation of adduction 
causing an inability to cross legs and 20 percent for limitation 
of abduction resulting in motion lost beyond 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5253 (2010).

Turning to the evidence, the service treatment records show that 
the Veteran presented in May 2004 with complaints of pain in the 
left hip of several weeks duration.  The impression of X-rays 
taken at that time was that there was evidence of bilateral hip 
degenerative change.  

In response to his claim for an increased rating filed in June 
2006, the Veteran was provided with a VA joints examination in 
November 2006.  The examiner stated that X-rays of the left and 
right hips taken at the time of the examination were negative.  
With regards to the left hip, the Veteran reported that he had 
moderate residual pain.  He stated that he had weakness in the 
left hip with increased symptoms walking up stairs.  He also had 
stiffness in the mornings which improved as the day progressed.  
He took Aleve only.  The Veteran was a mechanic at Fort Bragg.  
There were no affects on his occupation, and no affects on his 
activities of daily living.  With regards to the right hip, the 
Veteran stated that it was not as bad as the left.  He had mild 
pain with no weakness or stiffness.  

Upon physical examination, the Veteran walked with a normal gait.  
There was no palpable tenderness of the left hip.  For the left 
hip, active flexion was to 125 degrees, extension was to 0 
degrees, abduction was to 45 degrees, adduction was to 25 
degrees, internal rotation was to 40 degrees, and external 
rotation was to 60 degrees.  Repetitive motion was significant 
for no increased pain and no change in range of motion.  
Sensation was intact and there was no evidence of atrophy.  Deep 
tendon reflexes were 1+/4 and symmetrical bilaterally in the 
lower extremities.  The right hip was grossly without tenderness 
to palpation.  For the right hip, active flexion was to 125 
degrees, extension was to 30 degrees, abduction was to 45 
degrees, adduction was to 25 degrees, internal rotation was to 40 
degrees, and external rotation was to 60 degrees.  Repetitive 
motion was significant for no increased pain and no change in 
range of motion.  The diagnoses included chronic left hip strain 
and chronic right hip strain.

VA treatment records show that in March 2009, the Veteran 
complained of pain in his hips, especially his left hip, and said 
that he had a history of limited range of motion in the hips.  
Upon examination of the hips, there was no gross deformity, and 
range of motion was limited for flexion in the left thigh.  The 
assessment included bilateral hip pain.  The Veteran was offered 
physical therapy for his hips, but he declined due to work and 
school obligations.  The Veteran again sought treatment for 
bilateral hip pain in June 2009.  Examination of the hips 
indicated no gross deformity, and range of motion was fairly well 
preserved and pain free, although the Veteran felt a grinding 
sensation.  The assessment included bilateral hip pain.  The 
examiner indicated that nonsteroidal anti-inflammatory drug 
treatment would be added with medication for pain.

The Veteran was provided with another VA joints examination in 
September 2009, during which the claims file was reviewed.  The 
examiner noted that the Veteran had an X-ray of the hips in June 
2009 that showed degenerative change.  The Veteran reported that 
the left and right hip disabilities had become progressively 
worse since onset.  The Veteran's current treatment was Ibuprofen 
which was mildly effective.  He denied any side effects from the 
treatment.  There was no history of hospitalization or surgery, 
trauma to the joints, or neoplasm.  There were no assistive aids 
or devices needed for walking.  The Veteran denied having the 
joint symptoms of deformity, giving way, instability, weakness, 
incoordination, episodes of dislocation/subluxation, locking 
episodes, effusion, or inflammation.  He endorsed having pain, 
stiffness, and decreased speed of joint motion.  He also reported 
mild flare-ups that occurred 2 to 3 times per month and lasted 1 
to 2 days each time.  Precipitating factors included prolonged 
walking and heavy lifting and the alleviating factors were 
resting and light stretching.  The Veteran also indicated that 
there was limited flexion on flare-ups.  There was no 
inflammatory arthritis.  

Upon physical examination of the left and right hip, the examiner 
stated that the Veteran's gait was normal.  There was no other 
evidence of abnormal weight bearing, and there was no abnormal 
shoe wear pattern.  The examiner found that there was no 
deformity, bony joint enlargement, redness, edema, effusion, 
heat, crepitus, instability, weakness, guarding of motion, 
excessive motion, joint ankylosis, or loss of a bone or part of a 
bone.  There was tenderness at the femoral head area bilaterally 
and painful motion.  There was no inflammatory arthritis.  The 
examiner reported range of motion measurements with active 
motion.  There was objective evidence of pain on the left side.  
On the left, flexion was from 0 to 95 degrees, extension was from 
0 to 30 degrees, abduction was from 0 to 30 degrees, adduction 
was from 0 to 20 degrees, external rotation was from 0 to 35 
degrees, and internal rotation was from 0 to 30 degrees.  The 
Veteran could cross the left leg over the right and could toe out 
more than 15 degrees.  There was objective evidence of pain on 
the right side.  On the right, flexion was from 0 to 115 degrees, 
extension was from 0 to 30 degrees, abduction was from 0 to 35 
degrees, adduction was from 0 to 25 degrees, external rotation 
was from 0 to 45 degrees, and internal rotation was from 0 to 35 
degrees.  The Veteran could cross the right leg over the left and 
could toe out more than 15 degrees.  The examiner remarked that 
passive range of motion was the same as active range of motion.  
Additionally, range of motion of both hips was less than normal 
due to pain.  The examiner also found that there was objective 
evidence of pain following repetitive motion.  There were no 
additional limitations after three repetitions of range of 
motion.  There was no leg length discrepancy.  There were no 
other significant physical findings.  The examiner reviewed the 
results of X-rays of the left and right hip taken in June 2009, 
which showed mild early degenerative joint disease in each hip.

With regards to employment history, the Veteran's usual 
occupation was as a diesel engine mechanic, which he had done for 
41/2 years.  He reported that he had lost 7 days from work during 
the previous 12-month period for bilateral hip pain.  His hip 
disabilities had significant effects on his usual occupation as a 
result of increased absenteeism due to hip pain.  With regards to 
the effects of the hip disabilities on the Veteran's usual daily 
activities, there was no effect on feeding, dressing, bathing, 
toileting, grooming, chores, shopping, traveling, or recreation.  
With regards to exercise and sports, the Veteran was able to walk 
for 50 minutes, about 2 miles.  The examiner indicated that the 
Veteran avoids prolonged walking and sports because of bilateral 
hip pain.  The bilateral hip condition has mildly limited the 
daily activities.  The diagnoses were of degenerative arthritis 
of the left and right hip, with residual pain and limitation of 
motion and no instability.  


A.	Arthritis of the Left Hip

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's arthritis of the left hip is appropriately 
evaluated as 10 percent disabling.  The objective findings of 
record do not reflect evidence of limitation of flexion of the 
left hip to 30 degrees or limitation of abduction resulting in 
motion lost beyond 10 degrees to warrant a higher rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5252, 5253 (2010).  In this 
regard, the Veteran's flexion of the left hip has been shown to 
be, at worst, to 95 degrees, with objective evidence of pain, and 
his abduction has been shown to be, at worse, to 30 degrees, with 
objective evidence of pain, as noted during the September 2009 VA 
examination.  

The Board has considered the Veteran's complaints of pain, 
stiffness, and decreased speed of joint motion in addition to his 
report of mild flare-ups that occurred 2 to 3 times per month and 
lasted 1 to 2 days each time.  However, the objective medical 
evidence of record does not demonstrate that such limits flexion 
of the left hip to 30 degrees or limits abduction resulting in 
motion lost beyond 10 degrees in response to repetitive motion or 
during flare-ups, that would support an evaluation in excess of 
the 10 percent presently assigned for the Veteran's arthritis of 
the left hip.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 
C.F.R. §§ 4.45, 4.59.

Further, there is no evidence of ankylosis, flail joint, or 
impairment of the femur to warrant consideration of a higher 
rating under Diagnostic Codes 5250, 5254, or 5255.

In summary, the medical findings on examination are of greater 
probative value than the Veteran's allegations regarding the 
severity of his arthritis of the left hip.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent for his arthritis 
of the left hip.


B.	Arthritis of the Right Hip

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that prior to September 2, 2009, the Veteran's arthritis of the 
right hip is appropriately evaluated as noncompensable.  The 
objective findings of record do not reflect evidence of 
limitation of extension of the thigh to 5 degrees, limitation of 
flexion of the right hip to 45 degrees, or limitation of rotation 
of the affected leg (with an inability to "toe-out" more than 15 
degrees) or limitation of adduction causing an inability to cross 
legs to warrant a higher rating during this time period.  38 
C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 (2010).  In 
this regard, the Veteran was shown to have full range of motion 
of the right hip, as noted during the November 2006 VA 
examination.  

The Board has considered the Veteran's complaints of mild pain in 
the right hip, during this time period.  However, the objective 
medical evidence of record does not demonstrate any limitation of 
motion in response to repetitive motion or during flare-ups, 
which would support a compensable evaluation for the Veteran's 
arthritis of the right hip, prior to September 2, 2009.  See 
DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 
4.59.  Further, the objective medical evidence of record does not 
demonstrate any limitation of motion which is objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion for a compensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Additionally, the Board finds that from September 2, 2009, the 
Veteran's arthritis of the right hip is appropriately evaluated 
as 10 percent disabling.  The objective findings of record do not 
reflect evidence of limitation of flexion of the right hip to 30 
degrees or limitation of abduction resulting in motion lost 
beyond 10 degrees to warrant a higher rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5252, 5253 (2010).  In this regard, the 
Veteran's flexion of the right hip has been shown to be, at 
worst, to 115 degrees, with objective evidence of pain, and his 
abduction has been shown to be, at worse, to 35 degrees, with 
objective evidence of pain, as noted during the September 2009 VA 
examination.  

The Board has considered the Veteran's complaints of pain, 
stiffness, and decreased speed of joint motion in addition to his 
report of mild flare-ups that occurred 2 to 3 times per month and 
lasted 1 to 2 days each time.  However, the objective medical 
evidence of record does not demonstrate additional limitation of 
flexion of the right hip to 30 degrees or limitation of abduction 
resulting in motion lost beyond 10 degrees in response to 
repetitive motion or during flare-ups, that would support an 
evaluation in excess of the 10 percent presently assigned for the 
Veteran's arthritis of the right hip.  See DeLuca, supra; 38 
C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  

Further, there is no evidence of ankylosis, flail joint, or 
impairment of the femur to warrant consideration of a higher 
rating under Diagnostic Codes 5250, 5254, or 5255.

In summary, the medical findings on examination are of greater 
probative value than the Veteran's allegations regarding the 
severity of his arthritis of the right hip.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim for a compensable evaluation for arthritis of the right hip 
prior to September 2, 2009, and an evaluation in excess of 10 
percent for his arthritis of the right hip thereafter.


III.	Additional Considerations

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his headaches and arthritis of the 
left and right hips and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
56 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
September 2, 2009, and an evaluation in excess of 30 percent 
thereafter, for headaches, residuals of a head injury, is denied.

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left hip is denied.

Entitlement to a compensable evaluation prior to September 2, 
2009 and an evaluation in excess of 10 percent thereafter, for 
arthritis of the right hip is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for entitlement to service connection for hypertension.

The Veteran contends that he is entitled to service connection 
for his hypertension because the signs and symptoms he displayed 
during and after active service demonstrates the continuity of 
his hypertension since service.

The service treatment records reveal that the Veteran had a blood 
pressure reading of 169/64 in December 1997.

VA treatment records reveal that in August 2005, less than 1 year 
after discharge from active service, the Veteran was noted to 
have a history of hypertension and he was assessed with such.  
His treatment for hypertension included medication.  However, the 
basis for notation "history of" is not provided.  It is not 
clear when and with whom the Veteran began treatment following 
service, and the first VA treatment records in the file are dated 
in August 2005.  Accordingly, the Veteran should be asked what 
medical professional first diagnosed him with hypertension, and 
VA treatment records dating from August 2004 to August 2005 
should be obtained. 

In addition, the Board finds that the Veteran should be provided 
with a VA hypertension examination to obtain an opinion as to 
whether such is related to active service.  See 38 C.F.R. § 
3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Since the Board has determined that an examination is necessary 
in the instant case, the Veteran is hereby informed that 38 
C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name and 
address of the medical provider who first 
diagnosed his hypertension.  After securing 
any necessary release, the RO/AMC should 
obtain these records.

2.  Obtain relevant VA outpatient treatment 
records dating from August 2004 to August 
2005, and since June 2009 from the VA medical 
center in Fayetteville, North Carolina.

3.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA hypertension examination to obtain an 
opinion as to the possible relationship 
between his current hypertension and active 
service.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's current 
hypertension arose during service, or is 
otherwise related to his military service, 
including the elevated systolic blood 
pressure reading therein.  The examiner 
should set forth the complete rationale for 
all opinions expressed and conclusions 
reached.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


